          Case
           Case1:21-cv-05171-JGK
                1:21-cv-05171-JGK Document
                                   Document10-1
                                            11 Filed
                                                Filed08/31/21
                                                      08/30/21 Page
                                                                Page12ofof23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------x
                                       :
UNITED STATES OF AMERICA,
                                       :
              Plaintiff,
                                       :                        JUDGMENT OF FORFEITURE
                      -v.-
                                       :                        21 Civ. 5171 (JGK)
$35,782,375 IN UNITED STATES CURRENCY,
                                       :
          Defendant-in-rem.
                                       :
--------------------------------------x

                 WHEREAS, on or about June 11, 2021, the United States commenced an in rem

 forfeiture action seeking the forfeiture of the Defendant-in-rem, by the filing of a Verified Civil

 Complaint for Forfeiture (the “Verified Complaint”). The Verified Complaint alleged that the

 Defendant-in-rem is subject to forfeiture pursuant to Title 18, United States Code, Section

 981(a)(1)(C);

                 WHEREAS, notice of the Verified Complaint against the Defendant-in-rem was

 posted on the official government internet site, www.forfeiture.gov, for at least 30 consecutive

 days, beginning on June 17, 2021, through July 16, 2021, and proof of such publication was filed

 with the Clerk of this Court on August 30, 2021 (D.E. 8);

                 WHEREAS, as set forth in Rule G(4)(a)(ii) and Rule G(5)(a)(ii), the notice of

 forfeiture specified the Defendant-in-rem and the intent of the United States to forfeit and dispose

 of the Defendant-in-rem, thereby notifying all third parties of their right to file a claim to adjudicate

 the validity of their alleged legal interest in the Defendant-in-rem, within sixty days from the first

 day of publication of the Notice on the official government internet site;
        Case
         Case1:21-cv-05171-JGK
              1:21-cv-05171-JGK Document
                                 Document10-1
                                          11 Filed
                                              Filed08/31/21
                                                    08/30/21 Page
                                                              Page23ofof23




               WHEREAS, on or about June 21, 2021, the Government sent direct notice of the

Verified Complaint by electronic mail to:

                                         Ralph M. Levene, Esq.
                                         Wachtell, Lipton, Rosen, and Katz
                                         51 West 52nd Street
                                         New York, New York 10019

as counsel for, and on behalf of, Swiss Life Holding AG, Swiss Life (Liechtenstein) AG, Swiss

Life (Singapore) Pte. Ltd. and Swiss Life (Luxembourg) S.A. (the “Noticed Parties”);

               WHEREAS, the Noticed Parties are the only individuals and/or entities known to

the Government to have a potential interest in the Defendant-in-rem; and

                WHEREAS, no claims or answers have been filed or made in this action and no

other parties have appeared to contest the action, and the requisite time periods in which to do so,

as set forth in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplement

Rules for Admiralty or Maritime Claims and Asset Forfeiture Claims, have expired;

               IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

                   1. The Defendant-in-rem shall be, and the same hereby is, forfeited to the

   Plaintiff United States of America.

                   2. The United States Department of Treasury (or its designee) shall dispose

   of the Defendant-in-rem, according to law.               The Clerk is directed to
                                                            close the case.
Dated: New York, New York
        August 31
       __________________, 2021

                                               SO ORDERED:

                                                /s/ John G. Koeltl
                                               _________________________________
                                               THE HONORABLE JOHN G. KOELTL
                                               UNITED STATES DISTRICT JUDGE


                                                  2
